Citation Nr: 1409108	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  03-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), including major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Reno, Nevada. 

In May 2005, the Veteran testified at a hearing held at the RO before another Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file. 

The Veteran was subsequently notified that the May 2005 VLJ was no longer employed by the Board and was afforded the opportunity for a new hearing; he elected to take the opportunity.  

In September 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In October 2010, the Board remanded the claim for additional development.

In August 2012, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In March 2013, the Court vacated the August 2012 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determinations below.  Virtual VA contains a brief from the Veteran's representative; the remaining documents are duplicative of those in the paper file.  VBMS does not contain any documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's August 2012 decision was vacated due to outstanding VA treatment records from the Long Beach VA Medical Center (VAMC) and Las Vegas VAMC.  The most recent records from Law Vegas are dated from November 2007, and the Board cannot point to treatment records from Long Beach.

The parties further suggested that a current VA examination may be needed, based on the complete claims file, to include a review of the above-referenced records.  The Board will remand the matter accordingly.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all treatment records from the Long Beach VAMC, and records dated since November 2007 from the Las Vegas VAMC.

If no records can be obtained, VA's efforts must be documented, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA psychiatric examination to address the nature and likely etiology of any psychiatric disorder other than PTSD.  The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder other than PTSD is due to an injury or other event or incident of the Veteran's period of active service.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is to be notified that it is his responsibility to report for VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures.   

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


